DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group III, claims 26-40, in the reply filed on 01/19/2021 is acknowledged. The traversal is on the ground(s) that there would be no serious burden, search or examination, necessitating such a restriction. This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and the prior art applicable to one invention would not likely be applicable to another invention. Therefore, there would be a serious burden placed on the examiner if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings have been received on 02/20/2019 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: they contain gray and black shading rendering them ineligible and insufficient quality so that all details in the drawings or photographs are reproducible in the printed patent. New corrected drawings 
Claim Objections
Claims 1 and 3 objected to because of the following informalities: typographical errors.  
Claim 1 should read “wherein the expandable anchor has a compressed and an expanded configuration.”
Claim 3 should read “wherein [[a]] the sensor is attached.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 26, 27-29, 31-34, and 38-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wolinsky et al. (US Patent No. 7,572,228).
Wolinsky discloses a system for implanting a sensor (for example, see Figure 1B) comprising a delivery catheter (for example, see column 3, lines 6-12, wherein the delivery system is considered a catheter since the insertion of the device is performed .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolinsky as applied to claims 26, 32, and 33 above, and further in view of Chavan et al. (US Pub. No. 2006/0122522).
Wolinsky discloses the claimed invention except for an adapting ring configured for attaching said sensor to said plate, wherein the adapting ring comprises an opening configured for a protrusion of the sensor. Chavan also discloses a system for implanting a sensor comprising an expandable anchor (406) and a sensor (402). Chavan teaches an adapting ring (one or more sleeves, wherein a sleeve is a closed circle thus is considered an adapting ring; for example, see paragraphs 16 and 60), wherein the adapting ring comprises an opening (the center of the sleeve is the opening) configured for a protrusion (fins 404) of the sensor, in order to attach the sensor to the anchor (for example, see paragraphs 16 and 60). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Wolinsky’s device with an adapting ring comprising an opening configured for a protrusion of the sensor as taught by Chavan. Doing so would provide a sufficient means for attaching the sensor to the plate.
Claims 30 and 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolinsky as applied to claims 26-29 above, and further in view of Klein (US Patent No. 6,602,281).
Wolinsky discloses the claimed invention except for the bridge containing a plurality of loops, wherein a distance between said peak of said first serpentine ring and said valley of said second serpentine ring is greater in the compressed configuration than in the expanded configuration. Klein also discloses an implantable device comprising bridges (26). Klein teaches the bridges (26) contain a plurality of loops (the S-curve forms two loops; for example, see Figures 4A-4C), wherein the implantable device foreshortens during radial expansion (for example, see column 7, lines 37-40), thus a distance between said peak of said first serpentine ring and said valley of said second serpentine ring is greater in the compressed configuration than in the expanded configuration, in order to allow for axial linear expansion and compression such that the outer surface of the device remains substantially smooth both on the expanded and compressed sides of the prosthesis (for example, see column 9, lines 36-56). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Wolinsky’s bridge with a plurality of loops, wherein a distance between said peak of said first serpentine ring and said valley of said second serpentine ring is greater in the compressed configuration than in the expanded configuration, as taught by Klein. Doing so would enable the outer surface of the implantable device to remain substantially smooth when placed in a curved vessel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 25, 2021